In re Tulane Law Clinic — Other; applying for writ of certiorari and/or review, prohibition, mandamus, supervisory and/remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 309-193.
Granted. The trial court’s order removing Tulane Law Clinic and appointing other counsel to relator’s case is hereby vacated and set aside. The student-practitioners and their supervising lawyer are reinstated as counsel of record for relator with the right to make all appearances in his behalf, subject to the provisions of Rule XX of this Court.